— Judgment unanimously affirmed. Memorandum: There is ample support in the record for the court’s conclusion that Joseph Tatar, a fellow inmate of defendant at the holding center, was not acting as an agent for the People when he heard defendant’s incriminating statements. Similarly, there is no evidence that Tatar elicited the incriminating statement by his conduct (People v Cardona, 41 NY2d 333, 335; People v Kinder, 75 AD2d 34, 44).
We have reviewed the other arguments raised by defendant on appeal and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Stiller, J. — murder, *928second degree; robbery, second degree.) Present — Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.